                    Case 1:20-bk-10089-MT                                  Doc 21 Filed 01/28/20 Entered 01/28/20 21:09:24                                                   Desc
                                                                           Main Document     Page 1 of 10




 Debtor       1        Carlos Ricardo Fernandez
                           Frrst   Name                 M dd e      Name                      Last Name

 Debtor  2 Evelyn
 (Spouse, fi ing) Nanre
                        Mansilla                     Fernandez
                                                                    Nane
               rf          Frrsl                        Nl dd   e                             Last Name


 United States Bankruptcy Courtforthe:             Centfal DistfiCt             Of   CalifOfnia

 case number               l:20-bk- 1008g-MT
                                                                                                                                                                     E   Cnect if this is an
                                                                                                                                                                         amended filing

  Official Form 106A/8
  Schedule A/B: Property                                                                                                                                                             12t15

 ln each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the
 category where you think it fits best. Be as complete and accurate as possible. lf two married people are filing together, both are equally
 responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known). Answer every question.


]!@                  Describe Each Residence, Building, Land, or other Real Estate You ctwn or Have an lnterest In
 't.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
       EI     No. Go ro            Paft2.
       fl     Y"s. Where is the property?
                                                                                     What is the property? Check all that apply                Do not deduct secured claims or exemptions. Put
                                                                                      Etr Single-family home                                   the amount of any secured claims on Schedule D:
        j.1.         18622 Brasilia Dr
                                                                                      E     Duplex or multi-unit building
                                                                                                                                               Creditors Who Have Claims Secured by Propefty.
                    Street address, if available, or other descript on
                                                                                      E     Condominium or cooperative                         Current value of the Current value of the
                                                                                      E     Manufactured or mobile home                        entire property?     portion you own?
                                                                                      E     Land                                               s      755,438.00         s     755,438.00
                                                                                      E     lnvestment property
                     Porter Ranch                    CA              91   326                                                                  Describe the nature of your ownership
                                                    State            ZIP Code
                                                                                      E     Timeshare
                    City                                                                                                                       interest (such as fee simple, tenancy by
                                                                                      fl    otr,",.                                            the entireties, or a life estate), if known.
                                                                                     Who has an interest in the property? Check          one
                                                                                                                                               fee simple
                     Los Angeles                                                      E     Debtor 1 only
                    County                                                            E     Debtor 2 only
                                                                                      EI    D"btor. 1 and Debtor 2 only
                                                                                                                                               E   Cnect if this is community property
                                                                                                                                                   (see instructions)
                                                                                      El At least one      of the debtors and another
                                                                                      Other information you wish to add about this item, such as local
                                                                                      property identificaiion number: 2872-01 5-020-1 9-000
       lf you own or have more than one, list here
                                                                                 What is the property? Check all that           apply.         Do not deduct secured claims or exemptions. Put
                                                                                     E Single-family home                                      the amount of any secured claims on Schedule D:
                                                                                                                                               Creditors Who Have Claims Secured by Propefty.
            1.2.                                                                     E Duplex or multl-unit building
                    Street address, if available, or other descriptron
                                                                                     ] Concjominium or cooperative                             Current value of the Current value of the
                                                                                     El Manufactured or mobile home                            entire property? portion you own?
                                                                                     E Land
                                                                                     D Investment property
                                                                                                                                               Describe the nature of your ownership
                    City                            State            ZIP Code
                                                                                     tJ lrmeshare                                              interest (such as fee simple, tenancy by
                                                                                     E     ot,",                                               the entireties, or a life estate), if known.
                                                                                     Who has an interest in the property? Check one
                                                                                     E     Debtor 1 only

                     County                                                          E     Debtor 2 only
                                                                                     E     Debtor 1 and Debtor 2 only                          E   Cnec* if this is community property
                                                                                     E     At least one of the debtors and another                 (see instructions)

                                                                                     Other information you wish to add about this item, such as local
                                                                                     property identification number:


  Official Form 1064/8                                                               Schedule AJB: Property                                                                      page   1
                Case 1:20-bk-10089-MT                                Doc 21 Filed 01/28/20 Entered 01/28/20 21:09:24                                           Desc
                                                                     Main Document     Page 2 of 10
Debtor      1            Carlos Ricardo Fernandez                                                               Case number trlnor, 1 :20-bk-'1   0089-MT



                                                                        What is the property? Check all that apply               Do not deduct secured claims or exemptions. Put
                                                                        E Single{amily home                                      the amount of any secured claims on Schedu/e D.
                                                                                                                                 Creditors Who Have Claims Secured by Propetly.
                Street address, if available, or other descrlpt on      fl Duptex or multi-unit building
                                                                        fl Condominium or cooperative                            Current value of the Current value of the
                                                                                                                                 entire property?     portion you own?
                                                                        D N,4anufactured or mobile home
                                                                        E Lana
                                                                        E Investment property
                                                                                                                                 Describe the nature of your ownership
                  City                                       ZIP Code   E Timeshare                                              interest (such as fee simple, tenancy by
                                                                        E otn"t                                                  the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check       one

                                                                        E    Debtor 1 oniy
                  County
                                                                        fl   Debtor 2 only
                                                                        D    D"bto,   1   ano Deoror 2 only                      E   Cneck if this is community property
                                                                                                                                     (see instructions)
                                                                        E    At t"u"t one of the debtors and another

                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:


     Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                              755,438.00
                                                                                                                                                          $
     you have attached for Part 1. Write that number here. .............                                            .............,




@                  Describe Your vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? lnclude any vehicles
you own that someone else drives. lf you lease a vehicle, also report it on Scheduie G. Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
     El     ruo
     B      ves

                  Make:                      Toyota                     Who has an interest in the property? Check one           Do not deduct secured claims or exemptions. Put
      3.1
                                                                                                                                 the amount o{ any secured claims on Schedule D:
                  Model:                      Prius                     D    Debtor 1 onty                                       Creditors Who Have Claims Secured by Property.
                                              2013                      El   Debtor 2 onty
                  Year:                                                                                                          Current value of the      Current value of the
                                                                        El   D"btor. 1 and Debtor 2 only
                                              64245                                                                              entire property?          portion you own?
                  Approximate miieage                                   E    At least one of the debtors and another
                  Other information:
                                                                        ?    Check if this is community property (see            $          8,e?2.0q       $          8,927.00
                   VIN: JTDZN3EUl D321 3985                                  instructions)



     lf you own or have more than one, describe here

                  Make:                      Lexus                      Who has an interest in the property? Check        one    Do not deduct secured claims or exemptions. Put
                                                                                                                                 the amount of any secured claims on Schedule D:
                  Model                      NX2OOT                     E    Debtor 1 only                                       Creditors Who Have Claims Secured by Properly.
                                             2016                       El   Debtor 2 only
                  Year:
                                                                                      l                                          Current value of the      Current value of the
                                                                        fl   D"btor       and Debtor 2 only
                                                                                                                                 entire property?          portion you own?
                  Approximate mileage        73923
                                                                        E    At least one of the debtors and another
                  Other information:
                                                                                                                                           16,049.00       $                0.00
                                                                        E    Check if this is community property (see
                   VIN : JTJYARBZ0G203261                I                   instructions)




 Official Form 1064/8                                                    Schedule AJB: Property                                                                    page 2
             Case 1:20-bk-10089-MT                   Doc 21 Filed 01/28/20 Entered 01/28/20 21:09:24                                                        Desc
                                                     Main Document     Page 3 of 10
                                                                                                                                  '1
Debtor   1       Carlos Ricardo Fernandez                                                                 Case number i,rrno,,,        :20-bk-10089-MT




   3.3       Make:                   Toyota                Who has an interest in the property? Check                one      Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
             Model:                   Sienna               E    Debtor 1 only                                                 Creditors Who Have Claims Secured by Propefty.
                                      2017                 E    Debtor 2 only
             Year:
                                                           D    Debror         '   and Debtor 2 only
                                                                                                                              Current value of the Current value of the
             Approximate mileage:     30200                                                                                   entire property?     portion you own?
                                                           E    Rt least one of the debtors and another
             Other information:
                                                           E    Check if this is community property (see
                                                                                                                                          21,640.00     $        21,640.00
             VIN: 5TDKZ3DCgH583l 087
                                                                instructions)


             Make:                                         Who has an interest in the property? Check one                     Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Scheduie D:
             Model:                                        El Debtor t             only                                       Creditors Who Have Claims Secured by Propedy.
                                                           E    Debtor 2 only
             Year:                                                                                                            Current value of the      Current value of the
                                                           E    D"btor         1 ano Debtor 2 only
                                                                                                                              entire property?          portion you own?
             Approximate mileage                           E    At least one of the debtors and another
             Other information:
                                                           EI Cneck if this is community property (see
                                                                i   n   stru cti ons )




4. Watercraft, aircrafl, motor      homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   El    tto
   E     yes


                                                           Who has an interest in the property? Check                one      Do not deduct secured claims or exemptions. Put
    4.j      Make:
                                                                                                                              the amount of any secured clalms on Schedule D:
             lvlodel:
                                                           E    Debtor         t   only                                       Creditors Who Have Claims Secured by Property.
                                                           fl   Debtor 2 only
             Year:
                                                           E    D"bto.1 and Debtor 2 only                                     Current value of the Current value of the
             Other information                             E    At least one of the debtors and another                       entire property? portion you own?

                                                           E    Ctrec* if this is community property (see
                                                                i   nstru cti ons)




   lf you own or have more than one, list here:

                                                           Who has an interest in the property? Check                one      Do not deduct secured claims or exemptions. Put
    4.2.     Make:
                                                                                                                              the amount of any secured claims on Schedule D:
             Mode:
                                                           fl   Debtor'1 only                                                 Creditors Who Have Claims Secured by Propeny.
                                                           E    Debtor 2 only
             Year:                                                                                                            Current value of the Current value of the
                                                           E    D"btor 1 and Debtor 2 only
                                                                                                                              entire property?     portion you own?
             Other information:                            E    At least one of the debtors and another


                                                           fl chec* if this is community               property (see          u_$
                                                                i   nstru cti ons)




   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                              30,567.00
   you have attached for Part 2. Write that number here .. ..........                                                                            ,




 Official Form 106A/8                                       Schedule AJB: Property                                                                              page 3
               Case 1:20-bk-10089-MT                   Doc 21 Filed 01/28/20 Entered 01/28/20 21:09:24                                                Desc
                                                       Main Document     Page 4 of 10
                                                                                                                             '1
 Debtor    l      Carlos Ricardo Fernandez                                                          case number   irr,,,,,        :20-bk-1 0089-MT



                 Describe Your Personal and Household ltems
@!
                                                                                                                                            Current value of the
Do you own or have any legal or equitable interest in any of the          following items?                                                  portion you own?
                                                                                                                                            Do not deduct secured claims
                                                                                                                                            or exemptions.

6.    Household goods and furnishings
      Examples. Major appliances, furniture, linens, china, kitchenware
      Druo
      EI ves. Describe........ kitchen appliances, washer/dryer, untensils, cookware, bedroom furniture,                                      $             3,550.00
                               dinino room furniture. livinq room furniture, tables/chairs. lamps/accessories
7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                collections; electronic devices including cell phones, cameras, media players, games
      Eruo
      EI ves. Describe......... television, phones                                                                                            $                600.00

8. Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      El   no
      fl   Yes. Describe ........


9. Equipment for sports and hobbies
      Examples. Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                and kayaks; carpentry tools; musical instruments
      EI   No
      E    Yes. Describe..........


10.   Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      Eruo
      EI ves. Describe...... . .38 revolver; .32 semi-automatic pistol                                                                                         200.00

11.   Clothes
      Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      fl   ruo
      EI   Yes. Describe.......,,.    2 adults everyday clothing                                                                                               300.00


12.   Jewelry
      Examples: Everyday jewelry, costume lewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                gold, silver
      fl   ruo
      EI   Yes. Describe ... ..... AsSOrted CoStUme     jewelry                                                                                                750.00

13.   Non-farm animals
      Examples: Dogs, cats, birds, horses

      El   No
      D    Y"s. Describe...........

 I   i Any other personal and household items you did not already list, including any health aids you did not list
      ENo
      E Yes. Give specific
           informat,on.

15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                              $              5,400.00



 Official Form 106A/8                                          Schedule AJB: Property                                                                     page 4
                Case 1:20-bk-10089-MT                              Doc 21 Filed 01/28/20 Entered 01/28/20 21:09:24                                   Desc
                                                                   Main Document     Page 5 of 10
    Debtorl          Carlos Ricardo Fernandez                                                       case number   rrr,",,,   1   :20-bk-1 0089-MT



                    Describe Your Financial Assets
@
Do you own or have any legal or equitable interest in any of the following?                                                                Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured claims
                                                                                                                                           or exemptions.


1   6.   Cash
         Examples. Money you have in your wallet, n your home, in a safe deposit box, and on hand when you flle your petition

         EIruo
         fl   Yes                                                                                                   Cash:    ...            $_

17.      Deposits of money
         Examples: Checking, savings, or other frnancial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                   and other similar institutions. lf you have multiple accounts with the same institution, list each.
         Eruo
         EI Yes.....................                                      rnstitution name:


                                     17.1.     Checking account:           HomeStreet Bank: XXXXXX0890                                       $            2,900.00

                                     1   7.2. Checking account:                                                                              $

                                     1   7.3. Savings account:             HomeStreet Bank: XXXXXX2O01                                                      326.00

                                     17.4.     Savings account:            HomeStreet Bank: XXXXXX6000                                       S              437.00

                                     17.5.     Cerlificates of deposit:                                                                      $

                                     1   7.6 Other financial account:                                                                        $

                                     17.7. Other     financial account:                                                                      $

                                     17 8. Other     financial account:

                                     1   7   9 Other financial account:                                                                      $_


18.      Bonds, mutual funds, or publicly traded stocks
         Examples: Bond funds, investment accounts with brokerage firms, money market accounts

         EI   No
         E Yes.................      lnstitution or issuer name:

                                                                                                                                             $

                                                                                                                                             $




19.      Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
         an LLC, partnership, and joint venture

         Ef No                       Name of       entity:                                                          % of ownershiP:
         E    Yes. Give   specific                                                                                                   ro
              information about
              them                                                                                                                   /os




    Official Form 106A/8                                                  Schedule AJB: Property                                                         page 5
                Case 1:20-bk-10089-MT                              Doc 21 Filed 01/28/20 Entered 01/28/20 21:09:24                             Desc
                                                                   Main Document     Page 6 of 10
 Debtor     1        Carlos Ricardo Fernandez                                                        Case number        1   :20-bk-.10089-MT




20.    Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers'checks, promissory notes, and money orders
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

       EI   No
       fl   Yes. Give specific           lssuer name
            information about
            them .....................                                                                                                  $

                                                                                                                                        $

                                                                                                                                        $



2'1.   Retirement or pension accounts
       Examples: lnterests in lRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       fl   ruo

       EI ves. List       each
            account separately           Type of account:          lnstitution name

                                         401 (k) or similar pian


                                         Pension plan:

                                         IRA:                      Global Atlantic Financial Group (lRA Plan annuity)                   $
                                                                                                                                               535,'102.00

                                         Retirement account:                                                                            $

                                         Keogh:

                                         Additional account:

                                         Additional account:




22.    Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
       companies, or others

       EINo
       Eves ...                  .                             lnstitution name or indivldual

                                         Electric:
                                                                                                                                       $

                                                                                                                                       $

                                         Heating oil                                                                                   q

                                         Security deposit on rental unit
                                                                                                                                       $
                                         Prepaid rent:
                                                                                                                                       $
                                         Telephone:                                                                                     o

                                         Water:

                                         Rented furniture:
                                                                                                                                        $
                                         Other:
                                                                                                                                        $



23.    Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       EI    tto
       D    Y"s                          lssuer name and description

                                                                                                                                       $

                                                                                                                                       $
                                                                                                                                       $


 Official Form 106fu8                                                       Schedule AJB: Property                                              page 6
            Case 1:20-bk-10089-MT                                    Doc 21 Filed 01/28/20 Entered 01/28/20 21:09:24                                     Desc
                                                                     Main Document     Page 7 of 10
 Debtorl              Carlos Ricardo Fernandez                                                         case number rrrr,".,, 1   :20-bk-1 0089-MT
                           Name       M cd e Name                 Lasl Name




24 lnterests in an education lRA, in an account in a qualified ABLE program, or under a qualified state                  tuition program.
      26   us     c   SS   s30(b)(1) s2eA(b), and s2e(b)(1).
      Eno
      E yes                                   lnstitutionnameanddescription.separatelyfiletherecordsof     anylnterests.ll U.S.C.$521(c)

                                                                                                                                                  $

                                                                                                                                                  $




25.   Trusts, equitable or future interests in property (other than anything listed in line 1 ), and rights or powers
      exercisable for your benefit
      fl   No
      El Y"t.      Give    specific         Debtors have a revocable trust which holds title to their house listed above.                                             0.00
           information       aboutthem
                                            There is no property in the trust which is not already included in this form.
                                                                                                                                                  $



26 Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples.Internet domain names, websites, proceeds from royalties and licensing agreements
      Eruo
      D    Yes. Give specific
           information about them....


27. Licenses,         franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

      BNo
      D Yes. Give specific
           information about them....


Money or property owed to you?                                                                                                                    Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.

28.Tax refunds owed to you
      E    t,to

      E    Yes. Give specific informatjon                                                                               Federal             $
                about them, including whether
                you already filed the returns                                                                          State:                 $
                and the tax years. ....................
                                                                                                                        Local:              $



29. Family        support
      Examples: Past due or lump sum alimony, spousal support, child supporl, maintenance, divorce settlement, property settlement
      ENo
      E Y"". Give specific information..............
                                                                                                                       Alimony:                   $

                                                                                                                       Maintenance:               $

                                                                                                                       Support                    $

                                                                                                                       Divorce settlement:        $

                                                                                                                       Property settlement:       $-


30. Other  amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                Social Secunty benefits; unpaid loans you made to someone else
      Eno
      D    Yes. Give specific information. ......         .....




 Official Form 106A/8                                                         Schedule AJB: Property                                                         page 7
           Case 1:20-bk-10089-MT                                  Doc 21 Filed 01/28/20 Entered 01/28/20 21:09:24                                                Desc
                                                                  Main Document     Page 8 of 10
 Debtori          Carlos Ricardo Fernandez                                                                  case number 1,rtn",,, 1 :20-bk-1     0089-MT
                    F   rst   Name    M ddle   \ame            Lasl Name




31.   lnterests in insurance policies
      Examples; Health, disability, or life insurance, health savings account (HSA); credit, homeowner's, or renter's insurance

      El no
      B Y"t      Name the insurance company
                                                      company              name:                              Beneficiary:                                surrender or refund va ue:
                 of each poticy and Lst its value. ..
                                                              Genworth Life &       Annuity                    Both debtors        g                                           0.00
                                                              US Financial Life ins. Co.                       Evelyn M Fernandez                         $                    0.00
                                                              American General Life lns.       Co.             Carlos R Fernandez                         $                    0.00
32 Any interest in property that               is due ,", /r3,f\3g.t"Ngl}BlflJafg
                                                                                  Ins'         co'             Carlos R' Fernandez S                                           0.00
   lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
      Uruo
      E    Yes. Give specific information.............


33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Examples: Accidents, employment disputes, insurance claims, or rights to sue
      Druo
      B    Yes. Describe each claim                           Open Homeowners lns. claim for losses stemming from the most
                                                              recent Porter Ranch fires.                                                                  5               1   ,750.00
34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
      to set off claims
      Eruo
      fl Y"r. Describe each          claim.




35.   Any financial assets you did not already list
      Druo
      D    yes. Give specific information............



36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
      for Part 4. Write that number here              .....                                                                                  t            $         540,515.00




                 Describe Any Business-Related Property You own or Have an lnterest ln. List any real estate in Part 1.
@|
37.   Do you own or have any legal or equitable interest in any business-related property?
      D    r.to. Go to Part 6.
      E    Yes. Go to line 38.

                                                                                                                                                      Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured claims
                                                                                                                                                      or exemptions.

38.   Accounts receivable or commissions you already earned
      Dno
      D Y".. Describe.......
                                                                                                                                                      $

39.   Office equipment, furnishings, and supplies
      Examples: Busrness-related conrputers, software, modems, printers, copiers, fax machines, rugs, teLephones, desks, chairs, electronic devices

      fl   ruo

      D Y".. Describe                                                                                                                                 $




 Official Form 1064/8                                                      Schedule AJB: Property                                                                     page 8
           Case 1:20-bk-10089-MT                                    Doc 21 Filed 01/28/20 Entered 01/28/20 21:09:24                         Desc
                                                                    Main Document     Page 9 of 10
 Debtor    1        Carlos Ricardo Fernandez                                                    Case number ir      1   :20-bk-'10089-MT
                       F   rst   Name              M ddle Name




4A    Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

      fl   ruo

      E    Yes. Describe.......



41    lnventory
      fl   ruo
      E    Yes. Describe.             .....




42    lnterests in partnerships or joint ventures
      DNo
      D    Yes. Describe                .         Name of entity:                                                % of ownership

                                                                                                                                  $
                                                                                                                          %       $

                                                                                                                          %       $


43.   Customer lists, mailing lists, or other compilations
      D    t'to
      DY"..Doyourlistsincludepersonallyidentifiableinformation(asdefinedin11U.S.C.S101(41A))?
                   Dno
                   E       Yes. Describe........



44.   Any business-related property you did not already list
      Druo
      D Y"..    Give specific
                                                                                                                                      $
           information.........
                                                                                                                                      $

                                                                                                                                      $

                                                                                                                                      $

                                                                                                                                      $

                                                                                                                                      $


45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
      for Part 5. Write that number here...................... .......                                                        )       $




                   Describe Any Farm- and Gommercial Fishing-Related Property You Own or Have an Interest ln.
                   lf you own or have an interest in farmland, list it in Part     1.



46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      B    No.    co ro Pafi.T
      E    Yes. co to llne 47.
                                                                                                                                   Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured claims
                                                                                                                                   or exemptions.
47. Fatm       animals
      Examples. Lrvestock, poultry, farm-raised fish
      fl   ruo
      D    v""             ..    ..   ....    .




 Official Form 106A/8                                                   Schedule AJB: Prope(y                                                   page 9
          Case 1:20-bk-10089-MT                                                Doc 21 Filed 01/28/20 Entered 01/28/20 21:09:24                                              Desc
                                                                               Main Document    Page 10 of 10
 Debtor   1        Carlos Ricardo Fernandez
                    F rst   Name           MrCd e   Name                    Last Name
                                                                                                                               case number (,,r,".,) 1 :20-bk-10089-MT




48.   Crops-either growing or harvested
      ENo
      E Yes. Give specific
          information.............

49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
      D  tto
      E Y"=..       .   ...............



50.   Farm and fishing supplies, chemicals, and feed

      ENo
      EY"r              .      .




51.   Any farm- and commercial fishing-related property you did not already list
      E tto
      E Y".. Give specific
          information. ............


52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
      for Part 6. Write that number here . ..                         .                                                                                    )       $




                 Describe All Property You own or Have an lnterest in That You Did Not List Above
@
53. Do    you have other property of any kind you did not already list?
      Examples Season tickets, country club membershlp

      Eno
      D Y".. Give specific                                                                                                                                             $

          information.........        ..                                                                                                                               $

                                                                                                                                                                       $



54.Add the dollar value of all of your entries from Part 7. Write that number here                                                                         ,

                 List the Totals of Each part of this Form
@
55.   Part 1: Total real estate, line               2   ..   ...   ......                                                                                      ,   s       755/38,00

s6.   Part 2: Total vehicles, line            5                                                            g       30'567.00

57.   Part 3: Total personal and household items, line                                  '15                $           5,400.00

58.   Paft 4: Total financial assets, line 36                                                              s     540,515.00

59.   Part 5: Total business-related property, line 45                                                                     0.00

60.   Part 6: Total farm- and fishing-related property, line                                  52           $               0.00

61.   Part 7: Total other property not listed, line 54                                                   +$                0.00

62Total personal property.Addlines56through61....................                                          $     576,482'00       Copypersonat propertytotat   ) +$          576,482.00



63 Total of all property on Schedule AJB. Add line 55 + line 62..............                                                                                      s       1,331 ,920,00



 Official Form 1064/8                                                                         Schedule AJB: Propetty                                                           page   1   0
